
	
		II
		112th CONGRESS
		1st Session
		S. 1496
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2011
			Ms. Collins (for
			 herself, Mr. Lieberman, and
			 Mr. Begich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend title 46, United States Code, to prohibit the
		  delegation by the United States of inspection, certification, and related
		  services to a foreign classification society that provides comparable services
		  to Iran, North Korea, North Sudan, or Syria and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Ethical Shipping Inspections Act
			 of 2011.
		2.Limitation on
			 delegation of inspection, certification, and related servicesSection 3316 of title 46, United States
			 Code, is amended by adding at the end the following new subsection:
			
				(e)The Secretary may
				not make a delegation, and shall revoke an existing delegation made, to a
				foreign classification society pursuant to subsection (b) or (d) to provide
				inspection, certification, or related services if the Secretary of State
				determines that the foreign classification society provides comparable
				services—
					(1)in Iran, North
				Korea, North Sudan, or Syria; or
					(2)for the
				government of Iran, North Korea, North Sudan, or
				Syria.
					.
		
